DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 2/3/20 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Printing control apparatus for updating media tray settings of a printer and warning a user the settings are restricted”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Inspection of the specification reveals that CPU 80 of figure 4 corresponds to the reception unit, the update unit and the restriction unit; external display apparatus corresponds to the presenting unit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



2)	Regarding claim 1, Kawamura teaches a printing control apparatus (figure 1, item 102; a computer device) for controlling printing in an image forming apparatus (figure 1, item 103; an MFP), comprising: a reception unit configured to receive update information for updating information on a print medium stored in association with each of a plurality of trays that are provided in the image forming apparatus and hold print media (figure 4B; paragraph 48; control apparatus including CPU 301, can receive settings adjustments to particular paper trays), and receive an update instruction to update the information stored in association with one of the plurality of trays, the update information being information on a print medium (figure 7; paragraph 72; settings can be updated for a particular paper tray); an update unit configured to, based on the update instruction, update the information stored in association with the tray to the update information (paragraph 77; figure 7, item 705; update button updates the settings stored); a restriction unit configured to restrict update of the information stored in association with the tray by the update unit; and a presenting unit configured to present a first user interface requesting to select whether to update the information stored in association with the tray for which update of the information is restricted by the restriction unit to the update information in a case where the reception unit receives the update information and the update instruction for the tray, wherein the update unit updates the information stored in association with the tray depending on a selection made via the first user interface (paragraph 92; figure 14; particular paper settings may 
3)	Regarding claim 2, Kawamura teaches the printing control apparatus according to claim 1, wherein the update unit updates the information stored in association with the tray to the update information in a case where updating the information is selected via the first user interface (figure 14; paragraph 93; settings can be changed despite restriction warning).
4)	Regarding claim 3, Kawamura teaches the printing control apparatus according to claim 1, wherein the update unit does not update the information stored in association with the tray in a case where not updating the information is selected via the first user interface (figure 14, item 1406; settings window can be exited without updating settings).
5)	Regarding claim 7, Kawamura teaches the printing control apparatus according to claim 1, further comprising a display unit configured to display predetermined information, wherein the presenting unit presents the first user interface as a graphical user interface on the display unit (figure 14; GUI is presented).
6)	Regarding claim 10, Kawamura teaches the printing control apparatus according to claim 7, further comprising a display control unit configured to display, on the display unit, a display screen in which are displayed a screen representing a configuration of the image forming apparatus with the plurality of trays and a list of the information, wherein in a case where a piece of the information in the list is allocated to one of the plurality of trays in the screen, the reception unit receives the allocated piece of information as the update information along with the update instruction (figure 11; list of 
7)	Regarding claim 12, Kawamura teaches the printing control apparatus according to claim 7, further comprising: a display control unit configured to display, on the display unit, a screen representing a configuration of the image forming apparatus with the plurality of trays and, in a case where one of the plurality of trays in the screen is selected, display an input screen for inputting the information, wherein in a case where one of the trays in the screen is selected, the reception unit receives the update instruction, and in a case where the information is inputted into the input screen, the reception unit receives the inputted information as the update information (figure 11; list of paper trays can be displayed and may be selected for information editing as shown in figure 13).
8)	Claims 14 and 15 are taught in the same manner as described in the rejection of claim 1 above, with the exception of: A non-transitory computer readable storage medium storing a program (figure 3, items 302 and 303; various memories storing programs for controlling the apparatus are disclosed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10)	Regarding claim 4, Kawamura does not specifically teach the printing control apparatus according to claim 1, wherein for the tray for which the information has been updated, the first user interface further requests to select whether to restrict update of the information or to disable restriction on update of the information, and for the tray for which the information has been updated, the restriction unit restricts update of the information depending on the selection made via the first user interface.
	Adachi teaches the printing control apparatus according to claim 1, wherein for the tray for which the information has been updated, the first user interface further requests to select whether to restrict update of the information or to disable restriction on update of the information, and for the tray for which the information has been updated, the restriction unit restricts update of the information depending on the selection made via the first user interface (figure 7; column 5, lines 37-42; particular future editing of settings can be restricted through a user interface).
	NOTE: Adachi could modify the invention of Kawamura to include placing restrictions on particular user’s access to operations, operations such as changing paper tray settings as taught in Kawamura.
	Kawamura and Adachi are combinable because they are both from the printing field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Kawamura with Adachi to add setting 
11)	Regarding claim 5, Adachi (as combined with Kawamura in the rejection of claim 4 above) teaches the printing control apparatus according to claim 4, wherein for the tray for which the information stored in association therewith has been updated to the update information, the restriction unit restricts update of the information in a case where restricting update of the information is selected via the first user interface (figure 7; “ON” can be selected or the restriction of authentication).
12)	Regarding claim 6, Adachi (as combined with Kawamura in the rejection of claim 4 above) teaches the printing control apparatus according to claim 4, wherein for the tray for which the information stored in association therewith has been updated to the update information, the restriction unit disables restriction on update of the information in a case where disabling the restriction on update of the information is selected via the first user interface (figure 7; restrictions can be disabled).

Allowable Subject Matter
Claims 8, 9, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672